                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 Daniel Douglas White,                )             JUDGMENT IN CASE
                                      )
             Petitioner,              )                1:16-cv-00171-MR
                                      )             1:05-cr-00004-MR-DLH
                 vs.                  )
                                      )
 USA,                                 )
            Respondent.               )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 6, 2019 Order.

                                               September 6, 2019
